                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
PATRICK THELEN,


            Petitioner,                      Case Number 2:19-CV-10182
                                             HON. GEORGE CARAM STEEH
v.                                           U. S. DISTRICT JUDGE

JAMES BILLINGSLEY,

          Respondent,
___________________________________/

 OPINION AND ORDER SUMMARILY DISMISSING AS DUPLICATIVE
         THE PETITION FOR WRIT OF HABEAS CORPUS

      Patrick Thelen, (“Petitioner”), incarcerated at the RRC Halfway House in

Saginaw, Michigan, filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner challenges a disciplinary hearing conducted by the Bureau of

Prisons, in which he was found guilty of testing positive in a urinalysis for using

amphetamines and methamphetamines. This finding resulted in the loss of 39 days

credit. For the reasons that follow, the petition is SUMMARILY DISMISSED AS

DUPLICATIVE of two pending habeas petitions.

      The petitioner filed two prior habeas actions challenging the same disciplinary

conviction and raising the same claim, which are currently pending in the federal

court. See Thelen v. Terris, No. 5:18-cv-13719 (E.D. Mich.)(Levy, J.); Thelen v.

Billingsley, No. 2:19-cv-10212 (E.D. Mich.)(Lawson, J.).

                                         1
       A suit is duplicative and subject to dismissal if the claims, parties, and

available relief do not significantly differ from an earlier-filed action. See, e.g.,

Barapind v. Reno, 72 F.Supp.2d 1132, 1145 (E.D. Cal. 1999). Petitioner’s current

habeas petition challenges the same disciplinary conviction and is based on the same

ground as the previous cases assigned to Judge Levy and Judge Lawson. The present

petition must be dismissed because it is a duplicate petition. See, e.g. Daniel v.

Lafler, No. 06-CV-12343, 2006 WL 1547772, at * 1 (E.D. Mich. June 1, 2006); see

also Davis v. United States Parole Comm'n, 870 F.2d 657, 1989 WL 25837, * 1 (6th

Cir. Mar. 7, 1989)(a district court may dismiss a habeas petition as duplicative of a

pending habeas petition when the second petition is the same as the first petition).

      Accordingly, it is ORDERED that the petition for a writ of habeas corpus is

DISMISSED as a duplicate petition without prejudice to the adjudication of the

habeas petitions filed as Case No. 5:18-cv-13719 and Case No. 2:19-cv-10212.

Because a certificate of appealability is not needed to appeal the denial of a habeas

petition filed under § 2241, Witham v. United States, 355 F. 3d 501, 504 (6th Cir.

2004), petitioner is not required to apply for one before filing an appeal from the

denial of his habeas petition.

                                       s/George Caram Steeh
                                       HON. GEORGE CARAM STEEH
                                       United States District Judge

DATED: February 8, 2019

                                          2
